Citation Nr: 0810715	
Decision Date: 04/01/08    Archive Date: 04/14/08

DOCKET NO.  05-35 537A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Medical Center in Palo Alto, 
California



THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at a private medical facility on 
November 28, 2004.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from May 1964 to May 1974.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 decision by the above Department of 
Veterans Affairs (VA) Medical Center (MC), which is the 
agency of original jurisdiction (AOJ) in this matter.  


FINDINGS OF FACT

1.  The care and services rendered to the veteran at a non-VA 
medical facility on November 28, 2004, were not authorized in 
advance and were not for the purpose of treating an 
adjudicated service-connected disability.

2.  The preponderance of the evidence establishes that the 
care provided to the veteran at Memorial Hospital on November 
28, 2004 was not rendered in a medical emergency of such 
nature that delay would have been hazardous to his life or 
health, and that a VA medical facility was feasibly available 
for such treatment.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
non-VA medical expenses incurred on November 28, 2004 were 
not met.  38 U.S.C.A. §§ 1725, 1728 (West 2002); 38 C.F.R. §§ 
17.120, 17.1000-17.1008 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background and Analysis

The veteran is seeking reimbursement for the costs of medical 
treatment received from Memorial Hospital on November 28, 
2004 for a viral infection.  At the time his established 
service-connected disabilities were tinnitus rated as 10 
percent disabling and hearing loss, rated as noncompensably 
disabling.  His service-connected disabilities have not been 
rated permanently and totally disabling.  He has been granted 
special monthly pension based on the need of aid and 
attendance, effective from January 25, 1999.  

It is neither contended, nor suggested by the record, that 
the veteran had any prior authorization from VA to receive 
the medical care he was provided on November 28, 2004.  He 
essentially alleges that the symptoms for which he sought 
treatment constituted a life-threatening medical emergency, 
and that he called the VAMC in Palo Alto and was advised to 
go to the nearest emergency room.  He contends that his 
symptoms occurred on a Sunday evening making VA treatment 
unfeasible.  

The claim for reimbursement was denied on the basis that the 
situation was non-emergent and a VA medical facility was 
feasibly available to provide the same medical services 
rendered by the private hospital.  After review of the 
evidence of record, the Board concurs with this decision.  

Generally, in order to be entitled to payment or 
reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions.  There 
must be a showing that:

(a) The care and services rendered were 
either:

(1) for an adjudicated service-
connected disability, or

(2) for a non-service-connected 
disability associated with and held 
to be aggravating an adjudicated 
service-connected disability, or

(3) for any disability of a veteran 
who has a total disability, 
permanent in nature, resulting from 
a service-connected disability, or

(4) for any injury, illness, or 
dental condition in the case of a 
veteran who is participating in a 
rehabilitation program and who is 
medically determined to be in need 
of hospital care or medical services 
for reasons set forth in 38 C.F.R. § 
17.47(i) (formerly § 17.48(j)); and

(b) The services were rendered in a 
medical emergency of such nature that 
delay would have been hazardous to life 
or health; and

(c) No VA or other Federal facilities 
were feasibly available and an attempt to 
use them beforehand or obtain prior VA 
authorization for the services required 
would not have been reasonable, sound, 
wise, or practicable, or treatment had 
been or would have been refused.

If any one of the foregoing requirements is lacking, the 
benefit sought may not be granted.  See 38 U.S.C.A. § 1728; 
38 C.F.R. § 17.120; Zimick v. West, 11 Vet. App. 45, 49 
(1998); Malone v. Gober, 10 Vet. App. 539, 547 (1997).

In this case there is no indication that the emergency room 
treatment the veteran received on November 28, 2004, was for 
a service-connected disability.  Rather he was treated for 
upper respiratory symptoms, ultimately diagnosed as a viral 
syndrome.  The evidence does not show that the veteran sought 
treatment for a non-service connected disability associated 
with and held to be aggravating an adjudicated service-
connected disability, or that he has a total disability that 
is permanent in nature resulting from a service-connected 
disability, or that he is participating in a rehabilitation 
program.  Thus, he fails to meet any of the first criterion 
under 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120.

The Board also notes that payment or reimbursement for 
emergency services for non-service-connected conditions in 
non-VA facilities may be authorized under 38 U.S.C.A. § 1725 
and 38 C.F.R. §§ 17.1000-1003.  Section 1725 was enacted as 
part of the Veterans Millennium Health Care and Benefits Act, 
Public Law No. 106-177.  The provisions of the Millennium Act 
became effective as of May 29, 2000.  To be eligible for 
reimbursement under this authority the veteran has to satisfy 
all of the following conditions:

(a) The emergency services were provided 
in a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public.

(b) The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
a nature that a prudent layperson would 
have reasonably expected that delay in 
seeking immediate medical attention would 
have been hazardous to life or health 
(this standard would be met if there were 
an emergency medical condition 
manifesting itself by acute symptoms of 
sufficient severity (including severe 
pain) that a prudent layperson who 
possesses an average knowledge of health 
and medicine could reasonably expect the 
absence of immediate medical attention to 
result in placing the health of the 
individual in serious jeopardy, serious 
impairment to bodily functions, or 
serious dysfunction of any bodily organ 
or part);

(c) A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
beforehand would not have been considered 
reasonable by a prudent layperson (as an 
example, these conditions would be met by 
evidence establishing that a veteran was 
brought to a hospital in an ambulance and 
the ambulance personnel determined that 
the nearest available appropriate level 
of care was at a non-VA medical center);

(d) The claim for payment or 
reimbursement for any medical care beyond 
the initial emergency evaluation and 
treatment is for a continued medical 
emergency of such a nature that the 
veteran could not have been safely 
discharged or transferred to a VA or 
other Federal facility (the medical 
emergency lasts only until the time the 
veteran becomes stabilized);

(e) At the time the emergency treatment 
was furnished, the veteran was enrolled 
in the VA health care system and had 
received medical services under authority 
of 38 U.S.C. Chapter 17 within the 24-
month period preceding the furnishing of 
such emergency treatment;

(f) The veteran is financially liable to 
the provider of emergency treatment for 
that treatment;

(g) The veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment (this condition 
cannot be met if the veteran has coverage 
under a health-plan contract but payment 
is barred because of a failure by the 
veteran or provider to comply with the 
provisions of that health-plan contract, 
e.g., failure to submit a bill or medical 
records within specified time limits, or 
failure to exhaust appeals of the denial 
of payment);

(h) If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work related 
injury, the claimant has exhausted 
without success all claims and remedies 
reasonably available to the veteran or 
provider against a third party for 
payment of such treatment and the veteran 
has no contractual or legal recourse 
against a third party that could 
reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the 
veteran's liability to the provider;

(i) The veteran is not eligible for 
reimbursement under 38 U.S.C. 1728 for 
the emergency treatment provided (38 
U.S.C. 1728 authorizes VA payment or 
reimbursement for emergency treatment to 
a limited group of veterans, primarily 
those who receive emergency treatment for 
a service-connected disability).

38 C.F.R. § 17.1002 (2007).

Here, the veteran does not satisfy at least one of the 
requisite criterion set forth above, and thus reimbursement 
under the provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. § 
17.1002 cannot be granted.  

The relevant facts in this case are not in dispute.  The 
veteran presented on November 28, 2004, to Memorial Hospital 
with an upper respiratory infection with symptoms of nausea, 
diarrhea, vomiting, weakness, cough, expository wheezing and 
fatigue, which the veteran had been experiencing for several 
days prior to admission.  On examination blood pressure was 
131/78, pulse was 114, and respirations were 18.  His 
temperature was 98.9 degrees and saturation was 97 percent on 
room air.  Although lab work was ordered, it appears that 
this was designed to ascertain that nature of the symptoms 
noted on examination.  Cardiovascular examination was normal 
with no indication of any possible myocardial infarction.  
Indeed, the symptoms appear to have improved within a 
relatively short period of time and he was discharged to 
home/self care.  Thus the veteran's condition prior to his 
admission was not symptomatic of an emergent cardiovascular 
condition and does not indicate that to delay treatment would 
have been hazardous to life or health.  There is no medical 
evidence to the contrary.  While the Board acknowledges that 
the symptoms may have required medical attention, the 
treatment does not meet the requirements for emergency 
services under 38 C.F.R. § 17.1002.  See also 38 U.S.C.A. 
§ 1725.  

Because the veteran does not meet one of the criterion under 
38 C.F.R. § 17.1002, reimbursement for any amount is 
prohibited.  The Board need not go into whether the veteran 
meets any of the other criteria, as the failure to meet one 
of them precludes payment.  Id.  That notwithstanding, the 
evidence does not otherwise reflect that the Palo Alto VA 
facility was closed or would have refused treatment of the 
veteran on November 28, 2004.  Nor was he brought to Memorial 
Hospital by ambulance personnel who may have determined that 
the nearest appropriate level of care was at the non-VA 
facility.  Accordingly, for the reason stated above, 
reimbursement for medical treatment for November 28, 2004, 
under the provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. § 
17.1002, must be denied.  

In arriving at this decision, the Board notes that the only 
reports of a medical emergency come from the veteran.  As 
layman, however, he is only qualified to report evidence 
which is capable of lay observation.  He is not qualified to 
render opinions which require medical expertise, such as the 
diagnosis or cause of a particular disability or a 
determination that a particular situation constitutes a 
medical emergency.  38 C.F.R. § 3.159(a)(1)-(2); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, 
without more, his opinion cannot be considered competent 
evidence to support his claim.

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 2002).


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that VCAA notice should be 
provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a SOC or supplemental SOC (SSOC), is sufficient to cure a 
timing defect). 

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) 

In a November 2004 letter, prior to the initial adjudication 
of the claim, the RO informed the veteran of its duty to 
assist him in substantiating his claim under the VCAA, and 
the effect of this duty upon his claim.  

In this case, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  The 
veteran's claims file is available for review as well as his 
emergency room reports dated on November 28, 2004.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Since the claim on appeal involves entitlement to 
reimbursement benefits and is being denied, such other issues 
are not pertinent and/or moot.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issue on appeal is required to 
comply with the duties to notify and assist.  38 U.S.C.A. §§ 
5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at a private medical facility on 
November 28, 2004 is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


